Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and among NEXSTAR BROADCASTING GROUP, INC., NEPTUNE MERGER SUB, INC. and MEDIA GENERAL, INC. DATED AS OF JANUARY 27, 2016 TABLE OF CONTENTS PAGE Article I CLOSING; MERGER 2 Section 1.1 Closing 2 Section 1.2 Reserved 3 Section 1.3 Merger 3 Article II CONVERSION OF SECURITIES 4 Section 2.1 Reserved 4 Section 2.2 Conversion of Securities in the Merger 4 Section 2.3 Marigold Stock Options and Other Stock-Based Awards 4 Section 2.4 Reserved 6 Section 2.5 Reserved 6 Section 2.6 Exchange of Marigold Common Stock 6 Section 2.7 Withholding Rights 9 Section 2.8 Adjustments 9 Section 2.9 Appraisal Rights 10 Article III REPRESENTATIONS AND WARRANTIES OF MARIGOLD 10 Section 3.1 Company Organization 10 Section 3.2 Capitalization 11 Section 3.3 Authority; No Violation 13 Section 3.4 SEC Filings; Financial Statements 14 Section 3.5 Consents and Approvals 16 Section 3.6 Broker’s Fees 17 Section 3.7 Absence of Certain Changes or Events 17 Section 3.8 Legal Proceedings 17 Section 3.9 Taxes 17 Section 3.10 Employee Benefits 19 Section 3.11 Compliance with Law; Permits 22 Section 3.12 Certain Contracts 23 Section 3.13 Undisclosed Liabilities 25 Section 3.14 Property 25 Section 3.15 Environmental Matters 26 Section 3.16 State Takeover Laws 27 Section 3.17 Insurance 27 Section 3.18 Intellectual Property 27 Section 3.19 Related Party Transactions 28 Section 3.20 Certain Business Practices 29 Section 3.21 Vote Required 29 Section 3.22 MVPD Matters 29 Section 3.23 Opinion of Financial Advisor 29 Section 3.24 Marigold Ownership of Montage Capital Stock 29 Section 3.25 Marigold Sharing Companies 30 Section 3.26 Mercury Merger Agreement 30 Section 3.27 No Other Marigold Representations and Warranties 30 i TABLE OF CONTENTS CONTINUED PAGE Article IV REPRESENTATIONS AND WARRANTIES OF MONTAGE 31 Section 4.1 Corporate Organization 31 Section 4.2 Capitalization 33 Section 4.3 Authority; No Violation 34 Section 4.4 SEC Filings; Financial Statements 35 Section 4.5 Consents and Approvals 37 Section 4.6 Broker’s Fees 37 Section 4.7 Absence of Certain Changes or Events 38 Section 4.8 Legal Proceedings 38 Section 4.9 Taxes 38 Section 4.10 Employee Benefits 40 Section 4.11 Compliance with Law; Permits 42 Section 4.12 Certain Contracts 43 Section 4.13 Undisclosed Liabilities 45 Section 4.14 Property 45 Section 4.15 Environmental Matters 46 Section 4.16 State Takeover Laws 46 Section 4.17 Insurance 47 Section 4.18 Intellectual Property 47 Section 4.19 Related Party Transactions 48 Section 4.20 Certain Business Practices 48 Section 4.21 Vote Required 48 Section 4.22 MVPD Matters 49 Section 4.23 Opinion of Financial Advisor 49 Section 4.24 Montage Ownership of Marigold Capital Stock 49 Section 4.25 Montage Sharing Companies 49 Section 4.26 Financial Ability 49 Section 4.27 Solvency 51 Section 4.28 No Other Representations and Warranties 52 Article V COVENANTS RELATING TO CONDUCT OF BUSINESS 52 Section 5.1 Conduct of Businesses Prior to the Effective Time 52 Section 5.2 Marigold Forbearances 53 Section 5.3 Montage Forbearances 56 Section 5.4 Reserved 58 Section 5.5 No Control of the other Party’s Business 58 Article VI ADDITIONAL AGREEMENTS 58 Section 6.1 Form S-4; Joint Proxy Statement/Prospectus; NASDAQ Listing 58 Section 6.2 Shareholder Meetings 60 Section 6.3 Appropriate Action; Consents; Filings 62 Section 6.4 Access to Information 65 Section 6.5 Employee Matters 66 ii TABLE OF CONTENTS CONTINUED PAGE Section 6.6 Directors’ and Officers’ Indemnification and Insurance 69 Section 6.7 Advice of Changes 71 Section 6.8 Reserved 71 Section 6.9 Approval Actions 71 Section 6.10 No Solicitation by Marigold 71 Section 6.11 No Solicitation by Montage 75 Section 6.12 Financing 79 Section 6.13 Section 16 Matters 87 Section 6.14 Transaction Litigation 87 Section 6.15 Stock Exchange Delisting 87 Section 6.16 Obligations of Merger Sub 87 Section 6.17 PBGC 87 Section 6.18 Sharing Companies 87 Section 6.19 Spectrum Auction; CVR Arrangements. 88 Article VII CONDITIONS PRECEDENT 89 Section 7.1 Conditions to Each Party’s Obligation to Effect the Merger 89 Section 7.2 Conditions to Obligations of Montage and Merger Sub 90 Section 7.3 Conditions to Obligations of Marigold 91 Section 7.4 Frustration of Closing Conditions 92 Article VIII TERMINATION AND AMENDMENT 92 Section 8.1 Termination 92 Section 8.2 Effect of Termination 94 Section 8.3 Termination Fee 94 Section 8.4 Amendment 96 Section 8.5 Extension; Waiver 96 Article IX GENERAL PROVISIONS 96 Section 9.1 Expenses 96 Section 9.2 Notices 97 Section 9.3 Definitions 98 Section 9.4 Interpretation Section 9.5 Counterparts Section 9.6 Entire Agreement Section 9.7 Governing Law; Jurisdiction Section 9.8 Publicity Section 9.9 Assignment; Third Party Beneficiaries Section 9.10 Specific Performance Section 9.11 Non-Survival of Representations, Warranties and Agreements Section 9.12 Non-Recourse iii TABLE OF CONTENTS CONTINUED PAGE Exhibit A - Virginia Plan of Merger Exhibit B - CVR Agreement Exhibit C - Surviving Corporation Charter Exhibit D - Surviving Corporation Bylaws Exhibit E - Marigold Designees Schedule 6.3 Marigold Disclosure Letter Montage Disclosure Letter iv INDEX OF DEFINED TERMS Term Section Acquisition Transaction Section 8.3(a) Action Section 3.8 Agreement Preamble Anti-Collusion Rule Period Section 6.4(e) Articles of Merger Section 1.3(a) Auction Applications Section 6.4(e) Available Transaction Financing Section 6.12(a)(ii) Cash Consideration Section 2.2(a) Change of Control Offer Section 6.12(d)(ii) Claim Expenses Section 6.6(a) Closing Section 1.1 Closing Date Section 1.1 Commitment Letter Section 4.26(b) Confidentiality Agreement Section 6.4(b) Consent Solicitation Section 6.12(d)(i)(A) Contingent Value Rights Recitals Continuing Employees Section 6.5(a) Contracting Parties Section 9.12 Contracts Section 3.3(b) Contribution Section 1.5 CVR Consideration Section 2.2(a) D & O Claim Section 6.6(a) D & O Indemnified Parties Section 6.6(a) D & O Indemnifying Parties Section 6.6(a) Debt Tender Offer Section 6.12(d)(i)(A) Debt Tender Offer Documents Section 6.12(d)(i)(A) Dissenters’ Shares Section 2.9 Effective Time Section 1.3(a) Exchange Agent Section 2.6(a) Financing Sources Section 4.26(b) Form S-4 Section 6.1(a) Fried Frank Section 6.8(a) Governmental Entity Section 3.5 HSR Act Section 3.5 Initial Outside Date Section 8.1(c) Joint Proxy Statement/Prospectus Section 3.4(g)(i) Law Section 3.11(a) Laws Section 3.11(a) Liens Section 3.2(c) Lunar Indenture Section 9.3 Lunar Notes Section 9.3 Lunar Notes Applicable Premium Section 9.3 Lunar Notes Obligations Section 9.3 v Term Section Lunar Notes Payoff Amount Section 9.3 Lunar Notes Principal Amount Section 9.3 Lunar Notes Trustee Section 9.3 Marigold Preamble Marigold Adverse Recommendation Change Section 6.10(c) Marigold Approval Time Section 6.1(e) Marigold Board Recitals Marigold Board Recommendation Section 6.2(b) Marigold Book-Entry Securities Section 2.6(a) Marigold Cancelled Shares Section 2.2(b) Marigold Capitalization Date Section 3.2(a) Marigold Certificates Section 2.6(a) Marigold Contingent Worker Section 3.10(l) Marigold Designees Section 1.3(f) Marigold Disclosure Documents Section 3.4(g) Marigold Disclosure Letter Article III Marigold DSUs Section 3.2(b) Marigold Equity Award Exchange Ratio Section 2.3(c) Marigold Equity Grant Section 3.2(b) Marigold Exchange Fund Section 2.6(a) Marigold Exchange Ratio Section 2.3(a) Marigold IP Section 3.18(a) Marigold Indenture Section 9.3 Marigold Labor Agreements Section 3.10(j) Marigold Leased Property Section 3.14(a)(ii) Marigold Lessee Agreements Section 3.14(a)(ii) Marigold Lessor Agreements Section 3.14(a)(iii) Marigold Letter of Transmittal Section 2.6(b) Marigold Major Shareholders Recitals Marigold Material Contracts Section 3.12(a)(xv) Marigold Maximum Premium Section 6.6(b) Marigold Merger Consideration Section 2.2(a) Marigold No Vote Fee Section 8.3(b) Marigold NOL Carryforwards Section 3.9(h) Marigold Notes Section 6.12(d) Marigold Notes Applicable Premium Section 9.3 Marigold Notes Obligations Section 9.3 Marigold Notes Payoff Amount Section 9.3 Marigold Notes Principal Amount Section 9.3 Marigold Notes Trustee Section 9.3 Marigold Notice Period Section 6.10(c) Marigold Organizational Documents Section 3.1(b) Marigold Owned Property Section 3.14(a)(i) Marigold Pension Plan Section 3.10(f) Marigold Preferred Stock Section 3.2(a) vi Term Section Marigold Qualified Plans Section 3.10(e) Marigold Real Property Section 3.14(a)(ii) Marigold Related Party Transaction Section 3.19 Marigold Restricted Stock Section 3.2(b) Marigold RSUs Section 3.2(b) Marigold SEC Documents Section 3.4(a) Marigold Shareholder Meeting Section 6.2(b) Marigold Stock-Based Award Section 2.3(a) Marigold Stock Options Section 3.2(b) Marigold Support Agreement Recitals Marigold Termination Fee Section 8.3(b) Mercury Recitals Mercury Merger Agreement Recitals Mercury Termination Agreement Recitals Merger Recitals Merger Benefit Plans Section 6.5(a) Merger Sub Recitals Multiple Employer Plan Section 3.10(g) Montage Adverse Recommendation Change Section 6.11(c) Montage Approval Time Section 6.1(e) Montage Board Recitals Montage Board Recommendation Section 6.2(a) Montage Capitalization Date Section 4.2(a) Montage Confidentiality Agreement Section 6.11(b) Montage Contingent Worker Section 4.10(l) Montage Continuing Employees Section 6.5(a) Montage Disclosure Documents Section 4.4(g) Montage Disclosure Letter Article IV Montage Equity Grants Section 4.2(b) Montage Exchange Option Section 2.3(a)(i) Montage Exchange Stock-Based Award Section 2.3(a)(ii) Montage Financial Advisor Section 4.23 Montage Group NOL Carryforwards Section 4.9(h) Montage IP Section 4.18(a) Montage Labor Agreements Section 4.10(j) Montage Leased Property Section 4.14(a)(ii) Montage Lessee Agreements Section 4.14(a)(ii) Montage Lessor Agreements Section 4.14(a)(iii) Montage Major Shareholders Recitals Montage Material Contracts Section 4.12(a) Montage No Vote Fee Section 8.3(a) Montage Organizational Documents Section 4.1(b) Montage Owned Property Section 4.14(a)(i) Montage Pension Plan Section 4.10(f) Montage Preferred Stock Section 4.2(a) vii Term Section Montage Qualified Plans Section 4.10(e) Montage Related Party Transaction Section 4.19 Montage RSUs Section 4.2(b) Montage SEC Documents Section 4.4(a) Montage Share Issuance Recitals Montage Shareholder Meeting Section 6.2(a) Montage Stock Options Section 4.2(b) Montage Support Agreement Recitals Montage Termination Fee Section 8.3(a) New Benefit Plan Section 6.5(a) New Holdco Recitals Nonparty Affiliates Section 9.12 Notice of Marigold Superior Offer Section 6.10(c) Notice of Montage Superior Offer Section 6.11(c) Notice Period Section 6.11(c) Orders Section 3.8 Outside Date Section 8.1(c) party Preamble Pre-Closing CVR Distribution Recitals Prohibited Communications Section 6.4(e) Redemption Section 6.12(d)(iii) Regulatory Action Section 6.3(f) Regulatory Material Adverse Effect Section 6.3(f) Required Marigold Vote Section 3.21 Required Montage Vote Section 4.21 Retired Debt Section 4.26(a) Rule 14e-1 Section 6.12(d)(i)(B) Second Outside Date Section 8.1(c) Section 6.12 Indemnitees Section 6.12(f) Sharing Companies Section 9.3 Solvent Section 4.27 Stock Consideration Section 2.2(a) Supplemental Indentures Section 6.12(d)(i)(B) Surviving Corporation Recitals Surviving Corporation Bylaws Section 1.3(d) Surviving Corporation Charter Section 1.3(d) Takeover Statutes Section 3.16 Tax Representation Letter Section 6.8(b) TIA Section 6.12(d)(i)(B) Transaction Financing Section 4.26(b) Transaction Litigation Section 6.14 Virginia Plan of Merger Recitals VSCA Section 1.3(a) VSCC Section 1.3(a) viii AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of January 27, 2016 (this “ Agreement ”), by and among Media General, Inc., a Virginia corporation (“ Marigold ”), Nexstar Broadcasting Group, Inc., a Delaware corporation (“ Montage ”), and Neptune Merger Sub, Inc., a Virginia corporation and wholly owned subsidiary of Montage (“ Merger Sub ”). Each of Montage, Marigold, and Merger Sub may be referred to herein as a “ party ” and collectively as the “ parties ”. RECITALS A.
